FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                               December 17, 2012
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                                    TENTH CIRCUIT


 LEO APODACA,

          Petitioner - Appellant,
                                                       No. 12-1401
 v.                                            (D.C. No. 12-CV-01905-LTB)
                                                         (D. Colo.)
 ANGELO MEDINA,

          Respondent - Appellee.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.


      Colorado state prisoner Leo Apodaca says his transfer from a correctional

facility in Colorado to one in Oklahoma violated federal and state law. The

district court hearing his 28 U.S.C. § 2241 habeas petition dismissed it on the

merits and denied him a certificate of appealability (“COA”). Now Mr. Apodaca

turns to us, renewing his request for a COA. See Montez v. McKinna, 208 F.3d
862, 867 (10th Cir. 2000) (holding that state prisoners proceeding under § 2241

must obtain a COA to appeal).




      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      We may issue a COA, however, only if Mr. Apodaca can make a

“substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). To do this, he must demonstrate that “reasonable jurists could

debate whether (or, for that matter agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted). Because Mr. Apodaca proceeds

pro se, we review his pleadings with special solicitude.

      Even so, we see no hint of error in the district court’s analysis that might

warrant a COA. The district court correctly explained that the transfer of an

inmate from one state to another doesn’t violate the United States Constitution.

See R. at 172 (citing Montez, 208 F.3d at 865-66). And to the extent Mr.

Apodaca seeks to suggest his transfer violated state laws or rules, the district

court rightly noted that federal courts do not have the authority to hear such

claims in federal habeas proceedings. See Montez, 208 F.3d at 865.

      Mr. Apodaca’s application for a COA and his motion to proceed without

prepayment of the filing fee are denied. The unpaid balance of the filing fee

should be paid immediately. This appeal is dismissed.

                                       ENTERED FOR THE COURT


                                       Neil M. Gorsuch
                                       Circuit Judge

                                        -2-